Opinion issued April 1, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-08-00558-CR
———————————
Lee Andrew Henderson, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 411th District Court 
Polk County, Texas

Trial Court Case No. 19899
 

 
MEMORANDUM  OPINION
          Appellant, Andrew Lee Henderson, was
convicted by a jury of the offense of possession of a controlled substance in a
drug free zone.  At the punishment
hearing, appellant pleaded true to the enhancement paragraph alleged in the
indictment.  The trial court assessed
punishment at confinement for 20 years.[1]  Appellant=s counsel on appeal has filed a brief
stating the record presents  no
reversible error, the appeal is without merit and is frivolous, and the appeal
must be dismissed or affirmed.  See
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, (1967).  The brief meets the requirements of Anders
by presenting a professional evaluation of the record and detailing why there
are no arguable grounds for reversal.  Id. at 744, 87 S. Ct. at 1400; see also
High v. State, 573 S.W.2d 807, 810 (Tex. Crim. App. 1978). 
          Counsel represents that he has served
a copy of the brief on appellant. 
Counsel also advised appellant of his right to examine the appellate
record and file a pro se brief.  See
Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than 30 days have passed, and appellant
has not filed a pro se brief. 
Having reviewed the record and counsel=s brief, we agree that the appeal is
frivolous and without merit and that there is no reversible error.  See Bledsoe v. State, 178 S.W.3d 824,
826B27 (Tex. Crim. App. 2005).  We affirm the judgment of the trial court and
grant counsel=s motion to withdraw.[2]  Attorney Tom Brown must immediately send the
notice required by Texas Rule of Appellate Procedure 6.5(c) and file a copy of
that notice with the Clerk of this Court.
          We
deny as moot any pending motions.
                                                PER CURIAM
Panel consists of Justices Jennings, Higley, and
Sharp.
Do not publish.  
Tex. R. App. P. 47.2(b).
 
 




[1]               This appeal was was
transferred to the this Court from the Ninth Court of        Appeal pursuant to an order of the Texas Supreme Court.  (Misc. Docket  No. 08-9096).
 


[2]  
        Appointed counsel still has a duty to
inform appellant of the result of this appeal and that he may, on his own,
pursue discretionary review in the Texas Court of Criminal Appeals.  See Bledsoe v. State, 178 S.W.3d 824,
826B27 (Tex. Crim. App. 2005).